     Case 2:20-cv-00371-DSF-AS Document 59 Filed 01/22/21 Page 1 of 4 Page ID #:91456




 1     ELIZABETH B. FORSYTH (CA Bar No. 288311)
       eforsyth@earthjustice.org
 2     Earthjustice
 3     810 Third Avenue, Suite 610
       Seattle, WA 98104
 4     Tel: (213) 766-1067 / Fax: (415) 217-2040
 5     MICHELLE GHAFAR (CA Bar No. 315842)
 6     mghafar@earthjustice.org
       Earthjustice
 7     50 California Street, Suite 500
 8     San Francisco, CA 94111
       Tel: (415) 217-2000 / Fax: (415) 217-2040
 9
   Counsel for National Parks Conservation
10 Association, Natural Resources Defense Council,
11 and The Wilderness Society
12 (List of Counsel continued on next page)
13
                           UNITED STATES DISTRICT COURT
14                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                    WESTERN DIVISION
15
16 CENTER FOR BIOLOGICAL                       ) Civ. No. 2:20-cv-00371-DSF-(ASx)
   DIVERSITY, et al.,                          )
17                                             )
18                        Plaintiffs,          ) NOTICE OF PLAINTIFFS’
          v.                                   ) MOTION FOR SUMMARY
19                                             ) JUDGMENT
   U.S. BUREAU OF LAND                         )
20 MANAGEMENT, et al.,                         ) Filed: January 14, 2020
21                                             ) Requested Hearing: June 28, 2021
                          Defendants.          ) at 1:30 p.m.
22                                             ) Judge: Hon. Dale S. Fischer
                                               ) Courtroom: 7D
23                                             )
24                                             )
                                               )
25
26
27
28
                                                  1
                        Notice of Plaintiffs’ Motion for Summary Judgment
                               Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59 Filed 01/22/21 Page 2 of 4 Page ID #:91457




 1     BRENDAN CUMMINGS (CA Bar No. 193952)
       bcummings@biologicaldiversity.org
 2     CLARE LAKEWOOD (CA Bar No. 298479)
 3     clakewood@biologicaldiversity.org
       DIANA DASCALU-JOFFE (CO Bar No. 50444)
 4     ddascalujoffe@biologicaldiversity.org
       (admitted pro hac vice)
 5     Center for Biological Diversity
 6     1212 Broadway, Suite 800
       Oakland, CA 94612
 7     Tel: (510) 844-7121 / Fax: (510) 844-7150
 8
   Counsel for Center for Biological Diversity, Central
 9 California Environmental Justice Network, Los
   Padres ForestWatch, Patagonia Works, and Sierra
10 Club
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                        Notice of Plaintiffs’ Motion for Summary Judgment
                               Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59 Filed 01/22/21 Page 3 of 4 Page ID #:91458




 1           PLEASE TAKE NOTICE that on Monday, June 28, 2021, or as soon thereafter
 2     as the parties may be heard, Plaintiffs Center for Biological Diversity, Central
 3     California Environmental Justice Network, Los Padres ForestWatch, National Parks
 4     Conservation Association, Natural Resources Defense Council, Patagonia Works,
 5     Sierra Club, and The Wilderness Society will and hereby do move for summary
 6     judgment on all claims in their Complaint for Declaratory and Injunctive Relief
 7     (Dkt. 1), pursuant to Federal Rule of Civil Procedure 56. The hearing will take place
 8     before the Honorable Dale S. Fischer in Courtroom 7D of the U.S. District Court for
 9     the Central District of California, 350 West First Street, Los Angeles, California,
10 90012.
11           This motion is supported by the accompanying Memorandum in Support of
12 Plaintiffs’ Motion for Summary Judgment. Plaintiffs’ standing is demonstrated by the
13 accompanying declarations of Ileene Anderson, Francisco Gonzales, Jeff Kuyper,
14 Mark Rose, Paula Kislak, Joy Kobayashi, Hans Cole, Melinda Doud, Tom Frantz, and
15 Daniel Rossman. This Court should enter summary judgment for Plaintiffs because
16 there are no genuine issues of material fact and Plaintiffs are entitled to judgment as a
17 matter of law. Fed. R. Civ. P. 56(a).
18           Pursuant to Local Rule 56-1, this motion is accompanied by a proposed
19 judgment. The Court’s May 27, 2020, Order (Dkt. 21) waived the additional
20 requirement in Local Rule 56-1 for a “Statement of Uncontroverted Facts and
21 Conclusions of Law” because the relevant facts in this case are set forth in the
22 administrative record and are not in dispute.
23                                     Respectfully submitted,
24
       Dated: January 22, 2021          /s/ Michelle Ghafar
25                                     MICHELLE GHAFAR (CA Bar No. 315842)
26                                     mghafar@earthjustice.org
                                       Earthjustice
27                                     50 California Street, Suite 500
                                       San Francisco, CA 94111
28                                     Tel: (415) 217-2000 / Fax: (415) 217-2040
                                                    3
                          Notice of Plaintiffs’ Motion for Summary Judgment
                                 Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59 Filed 01/22/21 Page 4 of 4 Page ID #:91459




1
                                     ELIZABETH B. FORSYTH (CA Bar No. 288311)
2                                    eforsyth@earthjustice.org
3                                    Earthjustice
                                     810 Third Avenue, Suite 610
4                                    Seattle, WA 98104
                                     Tel: (213) 766-1067 / Fax: (415) 217-2040
5
6                                    Counsel for National Parks Conservation Association,
                                     Natural Resources Defense Council, and The
7                                    Wilderness Society
8
                                     CLARE LAKEWOOD (CA Bar No. 298479)
9                                    clakewood@biologicaldiversity.org
                                     BRENDAN CUMMINGS (CA Bar No. 193952)
10                                   bcummings@biologicaldiversity.org
11                                   DIANA DASCALU-JOFFE (CO Bar No. 50444)
                                     ddascalujoffe@biologicaldiversity.org
12                                   (admitted pro hac vice)
13                                   Center for Biological Diversity
                                     1212 Broadway, Suite 800
14                                   Oakland, CA 94612
                                     Tel: (510) 844-7121 / Fax: (510) 844-7150
15
16                                   Counsel for Center for Biological Diversity, Central
                                     California Environmental Justice Network, Los
17                                   Padres ForestWatch, Patagonia Works, and Sierra
18                                   Club

19
20
21
22
23
24
25
26
27
28
                                                  4
                        Notice of Plaintiffs’ Motion for Summary Judgment
                               Case No. 2:20-cv-00371-DSF-(ASx)
